Citation Nr: 1816777	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-29 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether an overpayment of additional disability compensation benefits for a dependent spouse, in the amount of $6,264.00, was properly created and assessed against the Veteran. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from April 1968 to February 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia that proposed to remove the Veteran's former spouse from his award from June 1, 2006, creating an overpayment totaling $6,264.00.

It is noted in that regard that the Committee on Waivers and Compromises at the RO denied the Veteran's request for a waiver of the overpayment in June 2013.  The Veteran did not thereafter express disagreement with that denial.  Consequently, the only issue before the Board is that of the validity of the creation of the overpayment.  

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in October 2017 to present testimony on the issue on appeal.  

Portions of the Veteran's history of marriage and divorce are central to this appeal regarding the status of his dependents.  As the Veteran has multiple former spouses, the Board finds it necessary to distinguish them by name in some instances.  However, to preserve the privacy of the individuals involved they are referred to herein by initials only. 


FINDINGS OF FACT

1.  The Veteran has been in receipt of VA disability compensation benefits since February 1970.  



2.  The veteran married his former wife JS in April 2002 and was in receipt of additional compensation benefits based upon her status as a dependent spouse  He divorced JS in May 2006.

3.  The RO advised the Veteran of his obligation to inform VA of any change in his marital status multiple times, including notice letters sent in December 2007 and December 2008.  

4.  On December 21, 2011, pursuant to a request by VA, the Veteran reported his marriage to FK.  Prior to this date, there is no evidence that the Veteran reported either of the two prior divorces from JS, or an intervening marriage to PG. 

5.  VA was not notified of the May 2006 divorce from JS prior to December 21, 2011. 

6.  Based on notice received in December 2011, VA removed the Veteran's former spouse, JS, from the Veteran's compensation award as of June 1, 2006, the first day of the month following the month in which the divorce occurred.

7.  From June 1, 2006, through December 31, 2011, the veteran was paid $6,264.00 in additional disability compensation benefits for a dependent spouse, to which he was not entitled.  


CONCLUSION OF LAW

The overpayment in the amount of $6,264.00 created by removal of the Veteran's spouse from his VA compensation benefits as of June 1, 2006 is valid.  38 U.S.C. § 5112(b)(2) (2012); 38 C.F.R. §§ 3.204-3.206, 3.256, 3.501(d)(2), 3.650, 3.651 (2017). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), is not applicable to cases involving overpayment of indebtedness.  Barger v. Principi, 16 Vet. App. 132 (2002).  Notwithstanding the fact that the VCAA is not controlling in these matters, the Board has reviewed the case for purposes of ascertaining whether the appellant has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the overpayment indebtedness.  In short, the Board concludes from that review that the requirements for the fair development of the challenge have been met in this case.  

Every possible avenue of assistance has been explored, and the appellant has had ample notice of what might be required or helpful to his case.  VA has satisfied its duties to inform and assist the appellant in this case.  Further development and further expending of VA's resources is not warranted.  Regardless, in a case such as this one in which the facts are not in dispute and thus the law and not the evidence is dispositive, further development would be futile.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Under relevant law and VA regulations, the effective date of discontinuance of compensation to a veteran for a dependent spouse is the last day of the month in which the divorce or annulment occurred.  38 U.S.C.A. § 5112(b)(2);  38 C.F.R. § 3.501(d)(2).  An award of additional compensation payable to a veteran on account of marriage will be the date of the veteran's marriage, if evidence is received within one year of the date of the event.  Otherwise, the effective date for additional compensation based on marriage will be the date that notice of the marriage was received if the evidence is received within one year of the VA request.  38 C.F.R. § 3.401(b)(1).  Payment of monetary benefits based on an increased compensation award may not be made to an individual for any period before the first day of the calendar month following the month in which the increased award became effective.  38 U.S.C.A. § 5111(a).

In this case, the Veteran was married and divorced from his spouse, JS, on two occasions.  The first marriage to this spouse was from April 2002 to May 2006, and the second marriage was from April 2007 to June 2008.  The Veteran was married to PG from December 2008 to December 2010.  He was then married to FK from October 2011 to December 2017. 

The Veteran has not disputed the fact that he was in receipt of additional compensation benefits for a dependent spouse from the time of the divorce from his first marriage to JS in May 2006.  

The Veteran was notified in compensation benefits award letters in December 2007 and in December 2008 that he must notify VA immediately if his marital status changed.  

The Veteran did not inform VA of his May 2006 divorce, nor of his two intervening marriages, until December 21, 2011.

Based on such notice received in December 2011, VA removed the Veteran's former spouse, JS, from the Veteran's compensation award as of June 1, 2006, the first day of the month following the month in which the divorce occurred.  From June 1, 2006, through December 31, 2011, the veteran was paid $6,264.00 in additional disability compensation benefits for a dependent spouse, to which he was not entitled.  

Based on the facts above, and the applicable regulations governing the effective date of the removal of a dependent spouse from the Veteran's award, the Veteran's former spouse JS was correctly removed from his VA compensation benefits beginning June 1, 2006, the beginning of the month following the May 2006 divorce.  See 38 C.F.R. § 3.501(d)(2).  Thus, the removal, and the resulting overpayment, were proper.  

The Board acknowledges the Veteran's arguments that he was not aware that he needed to submit new reports each time that he married or divorced, and that when the Veterans Health Administration was aware of a marriage or divorce, he believed that the Veterans Benefits Administration would also be aware of that change in marital status.  See Hearing transcript, October 2017.  However, the record reflects that prior to the matter at hand, in multiple instances including in July 1975 (divorce from AM) and June 1986 (divorce from AS), the Veteran did properly submit divorce decree documentation to the Regional Office, showing that the Veteran had actual knowledge of the need to do so.   

Furthermore, the Veteran has asserted that the overpayment is incorrect because the Veteran was married during "a lot of the time frame" between the time that JS was removed from the award in June 2006 and when FK was added to the award in November 2011.  Indeed, as described above, the record reflects a second marriage to JS and an intervening marriage to PG during this interval.  However, for the purpose of establishing entitlement to monetary awards under laws administered by VA, dependent spouse status is not merely based upon the fact that a Veteran is legally married during the applicable period, but rather that the Veteran has provided appropriate notice and proof of the marital relationship, including the date and place of the event, and the full name and social security number of the spouse on whose behalf the Veteran is seeking benefits.  38 C.F.R. § 3.204.  

In this case, there is no evidence that the Veteran properly reported the relevant changes in his marital status in a timely fashion, and the Veteran does not assert that he did so.  As noted above, in a case such as this one, where the salient evidence is not in dispute and the law and not the evidence is dispositive, the claim must be denied based on the absence of legal merit or the lack of entitlement under operation of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

	(CONTINUED ON NEXT PAGE)








ORDER

The overpayment of additional disability compensation benefits for a dependent spouse, in the amount of $6,264.00, was properly created and assessed against the Veteran; the appeal is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


